[Cite as Huber v. Unknown, 2010-Ohio-3643.]



                                     Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




ALAN D. HUBER

        Plaintiff

        v.

Case No. 2010-02022-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL               UNKNOWN

         {¶ 1} On February 1, 2010, this court issued a pre-screening entry dismissing City
of Maumee, Ohio as a party and requiring plaintiff to file an amended complaint naming
a state department, board, office, commission, agency, institution, or other state
instrumentality as defendant or face dismissal of his case. Plaintiff has failed to comply
with the court order.          Therefore, plaintiff’s action is DISMISSED, without prejudice,
pursuant to Civ.R. 41(B). The court shall absorb the costs of this case.




                                                     ________________________________
                                                     DANIEL R. BORCHERT
                                                     Deputy Clerk
cc:
Alan D. Huber
452 Patriot Drive East
Waterville, Ohio 43566

DRB/laa
Filed 3/19/10
Sent to S.C. reporter 8/6/10